Citation Nr: 0401677	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-04 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder including post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2000 and later RO decisions that denied 
service connection for hepatitis, hypertension, and a 
psychiatric disorder including PTSD, and which also found 
that new and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder.  

The Board agrees with the RO that a previously denied claim 
for service connection for a psychiatric disorder including 
PTSD has been reopened with new and material evidence, and 
thus such claim is to be reviewed on a de novo basis.

The present Board decision addresses issues of service 
connection for hepatitis, service connection for a 
psychiatric disorder including PTSD, and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disorder.  The issue of 
service connection for hypertension is the subject of the 
remand at the end of the Board decision.


FINDINGS OF FACT

1.  Hepatitis began years after service and was not caused by 
any incident of service.

2.  Aside from PTSD, an acquired psychiatric disorder began 
many years after service and was not caused by any incident 
in service.  Regarding PTSD, there is credible supporting 
evidence of a service stressor, an acceptable medical 
diagnosis of the condition, and medical evidence linking the 
current condition to a service stressor.

3.  A claim for service connection for a low back disorder, 
or an application to reopen such claim, was previously denied 
in multiple unappealed RO decisions, the last time being in 
July 1991.  Evidence received since the last unappealed RO 
decision is cumulative or redundant, or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  PTSD was incurred in active service, although other 
psychiatric conditions were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a low back 
condition, and the July 1991 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from May 1968 
to July 1971.  This included service in Vietnam from April 
1969 to April 1970, during which time he was stationed with 
the 551st Transportation Company, and his principal duties 
included that of a cargo handler and signalman.  His service 
personnel records do not show combat decorations or other 
evidence that he personally participated in combat.

Service medical records show that the veteran was treated in 
November and December 1970 for low back strain.  There were 
symptoms of paraspinal tenderness, and X-rays showed some 
lumbar straightening.  Orthopedic consultation in December 
1970 indicated that the back pain had now resolved, although 
there was some minimal paraspinal tenderness, without 
neurological symptoms.  He was given a temporary limited duty 
profile due to low back strain.  He was treated for bilateral 
flank pain and right paravertebral muscle spasms in March 
1971.  In June 1971, he complained of various symptoms 
including pain in the right testicle and right flank areas.  
There was an impression of funiculitis.  It was also noted 
that hepatitis was to be ruled out, and laboratory tests were 
performed, but service records show no subsequent findings or 
diagnosis of hepatitis.  On a medical history form in July 
1971, for the service separation examination, the veteran 
stated that he had had recurrent low back pain for 2 years; 
he denied heart problems, high blood pressure, and liver 
trouble; and marks on the form are conflicting as to a 
history of nervous symptoms.  On the objective July 1971 
separation examination, his heart, blood pressure (128/88), 
spine, abdomen and viscera, and psychiatric system were 
normal.

On a May 1980 medical history form for enlistment in the Army 
National Guard, the veteran denied back pain, heart trouble, 
high blood pressure, hepatitis, liver trouble, or nervous 
problems.  On the objective May 1980 examination, his heart, 
blood pressure (122/76, 118/66, and 124/80), spine, abdomen 
and viscera, and psychiatric system were normal.

In an unappealed December 1980 decision, the RO denied 
service connection for a low back condition.

On an Agent Orange Registry examination in June 1984, there 
was a finding of elevated serum level of alkaline phosphate.  
There was no diagnosis of hepatitis or any other kind of 
liver disease.  Blood pressure readings were 140/80, 138/76, 
and 130/86.  The veteran said he had been told that he had an 
enlarged heart.

In an unappealed April 1985 decision, the RO again denied 
service connection for a low back condition.

In an unappealed July 1991 decision, the RO denied an 
application to reopen a claim for service connection a low 
back disorder.  

On VA psychological evaluation in November 1991, the veteran 
claimed he had a stress syndrome from his military life.  The 
examiner described the veteran as reticent, vague, and a very 
poor historian.  History included illicit drug involvement 
and various law violations.  The veteran refused to take any 
psychological tests.  Based on the interview data and a 
review of the claims folder, the examiner concluded that 
there was no basis for a PTSD diagnosis.  The provisional 
diagnosis was antisocial disorder and polysubstance abuse.

Numerous medical records since the 1990s note treatment for 
psychiatric and substance abuse problems.

On hospitalization in August 1995, he was diagnosed with 
substance-induced mood disorder, polysubstance dependence.  
He was also noted to have a narcissistic personality disorder 
and antisocial traits, as well as chronic low back pain.

On VA general examination in September 1995, the veteran 
reported chronic recurrent low back pain.  X-rays showed 
evidence of degenerative changes of the lumbosacral spine, 
especially at the mid- to lower lumbar level, with 
involvement of the sacroiliac joints, compatible with 
degenerative disease.  The examiner diagnosed a history of 
low back pain with probable degenerative joint changes.  A 
blood pressure reading from that month was 136/78.  

On VA mental examination in October 1995, history included 
substance abuse and law violations.  The veteran was then on 
parole for drug and firearms offenses.  The diagnosis was 
alcohol and cocaine dependence.  

Medical records during and since the mid 1990s also note 
various physical ailments including low back pain, alcoholic 
liver disease, and hypertension.  

On psychiatric hospitalization in June 1996, a history of 
possible PTSD was noted.  Chronic alcoholic liver disease, 
hypertension, and low back pain were also noted.  

The veteran was hospitalized in October 1996 at a VA facility 
for psychiatric symptoms.  Discharge diagnoses were cocaine 
dependence and antisocial personality disorder.  

He was admitted to the VA facility in October 1997 for 
psychiatric symptoms.  Discharge diagnoses were alcohol-
induced mood disorder, alcohol dependence, cocaine-induced 
mood disorder, and cocaine dependence, with history of 
antisocial personality disorder and mixed personality 
disorder.

On VA examination in February 1998, the examiner felt that 
results were consistent with PTSD but also consistent with a 
bipolar disorder, a major depression with psychosis, or 
schizophrenia.  Absent review of records, the diagnosis was 
psychotic disorder not otherwise specified.  In a June 1998 
addendum, the VA doctor who had examined the veteran in 
February 1998 stated that he could not diagnose PTSD.  He 
noted that the claims folder had not been available for 
review, and that his conclusion was based on the examination 
alone.  However, now that the claims folder had been made 
available for review, he noted one questionable diagnosis of 
PTSD during a June 1996 VA hospitalization and several 
additional VA hospitalizations.  The examiner stated that a 
review of the history did not disclose any symptoms 
particularly suggestive of PTSD and that the accumulated 
history was consistent with alcohol and cocaine abuse and 
personality disorder. 

Treatment records from late 1999 and early 2000 note some 
complaints of back pain and other joint pains of recent 
onset.  There also is mention of a history of hepatitis C and 
high blood pressure, in addition to other medical conditions, 
such as Type 2 diabetes mellitus.  

The veteran was admitted to a VA addiction rehab unit in 
April and May 1999, with psychiatric symptoms and evidence of 
cocaine and alcohol abuse.  Diagnoses at discharge included 
alcohol and cocaine dependence, past history of poly drug 
abuse, and probable psychotic disorder, not otherwise 
specified, versus substance abuse-induced psychosis versus 
depressive disorder not otherwise specified with psychotic 
features.  He also was noted to have antisocial traits.  

He was hospitalized in June 1999 for psychiatric treatment.  
Past diagnoses of PTSD were noted.  Diagnoses at discharge 
were depression not otherwise specified, rule out substance-
induced mood depression versus major depression with 
psychotic features.  He also had cocaine and alcohol 
dependence, and PTSD needed to be ruled out.  He was 
transferred to another VA facility from June to August 1999.  
Diagnoses were substance abuse and substance-induced mood 
disorder.  He had a long history of substance abuse and mood 
disorder.  

On VA treatment in August 1999, a history of hepatitis C 
virus was noted.

Medical records show that in early August 1999 the veteran 
complained of back pain that started 3 weeks earlier after a 
bus he had been a passenger in was hit.  It was also noted 
that there had been no attempt to definitively establish the 
diagnosis of PTSD.  It was noted he described several events 
that would support the possibility of combat-related PTSD, 
and he also alluded to civilian events which may have 
possibly exacerbated any effects of his military experience.  

In March 2000, the veteran filed an application to reopen his 
previously denied claim for service connection for a low back 
disorder.  He also filed a reopened claim for service 
connection for a psychiatric disorder including PTSD.  He 
also claimed service connection for hypertension.  Soon 
thereafter he also claimed service connection for hepatitis.

In April 2000, he had complaints of neck, shoulder, and low 
back pain, and he was treated for musculoskeletal residuals 
of a car accident.  

VA psychiatric treatment records from September to November 
2000 note the veteran reported extensive combat involvement 
and multiple Vietnam and civilian stressors.  He noted a 
history of substance abuse and reported various post-service 
cuts and a gunshot wound.  It was noted that his symptoms 
were consistent with PTSD.  

From January to February 2001, the veteran was hospitalized 
at a VA facility with diagnoses of chronic PTSD (primary 
condition treated), alcohol dependence, cocaine dependence, 
history of polydrug abuse, and substance-induced psychosis by 
history versus depressive disorder not otherwise specified.  
Among physical conditions noted were hypertension, hepatitis 
C positive, and low back pain.  Later treatment records also 
refer to PTSD.

The veteran wrote in March 2001 that his stressors included 
witnessing the death of his platoon leader (who died in his 
arms), witnessing helicopters being shot down by enemy fire 
and jet fuel tanks exploding, seeing two people killed by 
rocket attacks, seeing the burned and mutilated bodies of 
civilians, being exposed to rocket and mortar attacks on a 
daily basis and to sniper fire on every convoy of cargo, 
being wounded in both calves, participating in the TET 
Offensive of February 1969, and losing several friends to 
enemy fire (Sgts. Johnson and Smith and SFC Ortez in February 
1969).  He also stated that during service, he injured his 
back while unloading cargo, was exposed to non-potable water 
and food, was treated for high blood pressure, and was 
counseled for an attack on an officer and two soldiers

On VA general medical examination in July 2001, it was noted 
that he had received insulin while being treated at a 
correctional facility in 1990.  He also had numerous knife 
and other wound scars from post-service incidents.  The 
examination diagnosed diabetes mellitus with related 
peripheral neuropathy of the toes.

On VA psychiatric examination in July 2001, the examiner 
recounted the veteran's account of stressors, including the 
death of his platoon leader, general descriptions of seeing 
mutilated and burned civilian bodies, losing several friends 
in service, and being subjected to rocket and mortar attacks 
on a daily basis.  He was assessed as having PTSD symptoms of 
arousal, reexperiencing, and avoidance.  The veteran gave a 
history of substance abuse since service until 1998, and he 
reportedly had been abstinent since then.  The diagnoses were 
PTSD, cocaine dependence (in remission), and alcohol 
dependence (in remission).  In an August 2001 addendum, the 
examiner noted additional information regarding stressors.  
He also recounted a statement by the veteran's psychologist 
that he had problems with memory and difficulty in recall of 
details for recent and past events.

On VA orthopedic examination in July 2001, the examiner noted 
the veteran's account of having sustained low back and right 
shoulder injuries by shifting cargo on a ship in service.  
The examiner noted that there was no record of any sick call 
visits for this incident; however, he noted several instances 
of low back strain in service.  X-rays of the lumbar spine 
showed mild narrowing at the L4-5 disc space, anterior spurs 
at L3, L4, and L5, and degenerative changes in the sacroiliac 
joint suggesting a moderate early spondylitis.  X-rays also 
showed minimal arthritic changes at the acromioclavicular 
joint, but the shoulder joint itself was normal.  The veteran 
reported he was wounded in both calf areas in September 1999 
by a bullet and shell fragments, and the right leg had many 
small scars indicating shell fragments.  The diagnoses 
included low back pain with early ankylosing spondylitis and 
inflammatory disease that was totally unrelated to his period 
of military service.  The examiner stated that there was no 
relationship between the veteran's current lumbar condition 
and his period of military service.  

In a September 2001 decision, the RO granted service 
connection for diabetes mellitus, left foot diabetic 
peripheral neuropathy, and right foot diabetic peripheral 
neuropathy (presumptive service connection based on Vietnam 
herbicide exposure).

In a February 2002 letter, with attachments, the U.S. Armed 
Services Center for Unit Records Research (CURR) responded to 
a request to verify the veteran's claimed PTSD stressors from 
Vietnam.  CURR forwarded copies of extracts from an 
Operational Report - Lessons Learned submitted by the 71st 
Transportation Battalion (the higher headquarters of the 
551st Transportation Company), from the Army Depot at Long 
Binh (the documented base camp area location of the 551st 
Transportation Company), and from the 29th General Support 
Group; Daily Staff Journals submitted by the 4th 
Transportation Command, the higher headquarters of the 551st 
Transportation Company.  CURR reported that Army casualty 
files did not list the veteran as ever having been wounded in 
service.  CURR noted there were a number of enemy rocket and 
mortar attacks on the veteran's base in Vietnam.  The 
documents refer to several rockets or mortar attacks in 
August, September, and October 1969, and in February and 
March 1970 at Long Binh, without casualties.  The reports 
also discuss a number of other hostile enemy actions near the 
veteran's base.

In an April 2002 statement of the case, the RO informed the 
veteran of the reasons for its decision.  With regard to the 
claim involving PTSD, the RO indicated that the CURR had been 
unable to identify any of the service colleagues that the 
veteran had described as having been killed in service.  
Also, a review of the Vietnam Veterans' Memorial of Names did 
not result in finding any soldier who matched the veteran's 
account that was consistent with the veteran's dates of 
service in Vietnam.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified records have been obtained, and VA examinations 
have been provided where warranted.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A.  Hepatitis

With regard to hepatitis, on one occasion during the 
veteran's 1968-1971 active duty, he reported various symptoms 
and it was noted hepatitis was to be ruled out, but hepatitis 
was not thereafter found during service.  The 1971 service 
separation examination is negative for hepatitis or residuals 
of any prior hepatitis.  Medical records for many years after 
service also are negative for hepatitis or residuals.   
Recent medical records include a history of hepatitis.  There 
are also diagnoses of alcoholic liver disease, and the record 
shows a long history of polydrug and alcohol dependence.  The 
competent medical evidence does not suggest a link between 
any current hepatitis and the veteran's active service.  

The weight of the credible evidence demonstrates that 
hepatitis began many years after service and was not caused 
by any incident of service.  The condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Psychiatric condition including PTSD

With regard to a mental disorder other than PTSD, there is no 
medical evidence of an acquired psychiatric disorder during 
service or for many years later.  A psychosis was not 
manifest to a compensable degree within the year after 
service, as required for presumptive service connection.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
number of post-service records note the veteran has a 
personality disorder, but such is not a disability for 
compensation purposes and may not be service-connected.  
38 C.F.R. § 3.303(c).  The records also show extensive 
substance abuse, but primary substance abuse is a willful 
misconduct condition which may not be service-connected.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  The evidence 
establishes that an acquired psychiatric disorder, other than 
PTSD, began years after service and was not caused by any 
incident of service.  An acquired psychiatric disorder other 
than PTSD was not incurred in or aggravated by service and 
may not be service-connected.

The Board now turns to the veteran's primary assertion, that 
he has PTSD due to stressors during his Vietnam service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Medical records show a diagnosis of PTSD (coexisting with 
other mental conditions) since the 1990s, including under the 
criteria of DSM-IV.  There is an acceptable diagnosis of 
PTSD.  Medical evidence also links the PTSD diagnosis to 
purported service stressors in Vietnam.  Thus the outcome of 
this claim turns on whether there is sufficient verification 
of a service stressor.  

The veteran was stationed with the 551st Transportation 
Company, a support unit, in Vietnam, and his principal duties 
included cargo handler and signalman.  Service personnel 
records show no combat decorations or other evidence that he 
personally engaged in combat.  As combat status is not shown, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-
IV, concerning a diagnosis of PTSD, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  
However, one claimed service stressor is rocket and mortar 
attacks at his base in Vietnam.  A court decision has 
indicated that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.   See Pentecost, 
supra.  Documents from CURR verify the veteran's unit was 
exposed to rocket and mortar attacks at its base in Vietnam.  
The Board finds this particular stressor is satisfactorily 
corroborated.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.  Low back disorder

A claim for service connection for a low back disorder, or 
application to reopen such claim, was previously denied in 
multiple unappealed RO decisions, the last time being in July 
1991.  These decisions are considered final, with the 
exception that the claim may be reopened if new new and 
material evidence has been submitted since the last of these 
decision.  If the claim is thus reopened, then it will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  
[The definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed before then.  See 66 Fed. Reg. 45,620, 
45,630 (2001); 38 C.F.R. § 3.156(a) (2003).]

At the time of the last final RO decision in 1991, the 
evidence showed the veteran had episodes of low back strain 
in service, although a chronic low back disorder was not 
shown in service or for many years after service, and doctors 
did not relate a post-service low back condition to service.

Since the last final RO decision, the evidence received 
includes more allegations from the veteran; but such are 
cumulative and redundant, not new evidence.  More medical 
records showing the existence of a low back disorder many 
years after service have also been submitted, but these also 
contain cumulative and redundant information, and they are 
thus not new evidence.  Moreover, the additional medical 
records are not material evidence as they do not link the 
current low back condition to military service.  Indeed, on 
recent VA examination in 2001, the examiner opined that the 
current low back disorder was not related to service.

The Board finds that since the last final RO decision, new 
and material evidence has not been submitted to reopen the 
claim for service connection for a low back disorder, and 
thus the prior RO decision remains final.


ORDER

Service connection for hepatitis is denied.

Service connection for the psychiatric disorder of PTSD is 
granted.

The application to reopen a claim for service connection for 
a low back disorder is denied.


REMAND

The remaining issue on appeal is service connection for 
hypertension.  

Available medical evidence shows hypertension first appeared 
many years after service.  However, the veteran has recently 
been granted service connection for diabetes mellitus.  As 
noted by his representative, hypertension may at times be 
secondary to diabetes, and such is discussed in a section of 
Veterans Benefits Administration manual M21-1.  If this is 
the situation in the veteran's case, secondary service 
connection (38 C.F.R. § 3.310) for hypertension would be 
warranted.  The Board agrees with the representative that a 
remand of this issue is warranted in order to provide the 
veteran with a hypertension examination including medical 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the issue of service connection for hypertension 
is remanded for the following action:

1.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of hypertension.  The 
claims folder should be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's current 
hypertension, including whether it is due 
to service-connected diabetes mellitus.

2.  After assuring compliance with the 
notice and duty to assist requirements of 
the law, the RO should review the claim 
for service connection for hypertension, 
and this should include consideration of 
secondary service connection under the 
theory that hypertension is due to 
service-connected diabetes.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



